MINISTÈRE DES MINES RÉPUBLIQUE TOGOLAISE
ET DE L'ÉNERGIE Travail - Liberté - Patrie

DIRECTION GÉNÉRALE DES MINE
ET DE LA GÉOLOGIE

DIRECTION DES RECHERCHES
GÉOLOGIQUE ET MINIÈRE

ARRÊTÉ N°_5% _/MMÉ/CAB/DGMG /DRGM /2017
portant attribution d’un permis de recherche sur les phosphates métamorphiques
dans la zone de Bassar Centre, préfecture de Bassar (région de la Kara),
à la société «KALYAN Resources».

LE MINISTRE DES MINES ET DE L'ÉNERGIE
Sur proposition du Directeur général des Mines et de la Géologie,
Vu la loi n° %6-004/PR du 26 février 1996 portant code minier de la République togolaise ;

Vu la loi n° 2003- 012/PR du 14 octobre 2003 modifiant et complétant la loi n° 9%6-004/PR du 26
février 1996 portant code minier de la République togolaise ;

Vu le décret n° 2012-006/ PR du 07 mars 2012 portant organisation des départements ministériels ;
Vu le décret n° 2015-038/ PR du 05 juin 2015 portant nomination du Premier ministre ;

Vu le décret n° 2015-041/PR du 28 juin 2015 portant composition du Gouvernement et l’ensemble
des textes qui l’ont modifié ;

Vu la demande en date du 16 juin 2017 de la société «KALYAN Resources» sollicitant un permis

de recherche sur les phosphates métamorphiques dans la zone de Bassar Centre, préfecture de
Bassar (région de la Kara) ;

Vu le récépissé n°0866215 en date du 28 septembre 2017 du versement des droits fixes et des
redevances superficiaires ;

ARRÉÊTE:

Article 1# : Un permis de recherche sur les phosphates métamorphiques dans la zone de Bassar
Centre, préfecture de Bassar (région de la Kara) est accordé à la société «KALYAN Resources».

Article 2 : Conformément au plan à l'échelle 1/200.000è% ci-joint, les parallèles et les méridiens
définissant chacun des sommets du périmètre du permis sont :

SOMMETS LONGITUDE_ EST LATITUDE_ NORD SUPERFICIE
BC A __ 0°4815,7" 9°1646,2"
BCB 0°5056,2" 9°16'47,2"
42,84 Km
BCC 0°50/57,9" 9°1204,1"
BCD 0°48"17,4" 9°12:08,2"

Article 3 : Les sommets de ce périmètre sont matérialisés sur le sol par des bornes en maçonnerie
portant les inscriptions suivantes :

KAR- BC A; KAR- BC B; KAR- BC C; KAR- BC D.

Les inscriptions KAR, BC et (A, B,C, D) signifient :
KAR: société «KALYAN Resources»: BC : Bassar Centre ; (A, B, C, D): sommets du périmètre
ainsi délimité.

Article 4 : Les droits fixes et les redevances superficiaires par an s'élèvent respectivement à :

— cinq cent mille (500.000) francs CFA pour la délivrance du permis et pour son renouvellement ;
— deux mille cinq cents (2.500) francs CFA/km£2.

Les frais d'instruction du dossier s'élèvent à trois cent cinquante mille (350.000) francs CFA.

Ces frais sont payés à la régie des recettes de la direction générale des Mines et de la Géologie pour
le compte du Trésor public.

Le taux des redevances superficiaires est augmenté de cent pour cent (100%) lors de chaque
renouvellement.

Atticle 5 : Le permis est accordé pour une durée de trois (03) ans à compter de la date de signature
du présent arrêté et est renouvelable deux (02) fois, chacune pour une durée de deux (02) ans.

À chaque renouvellement la société «KALYAN Resources» devra renoncer à la moitié de la
superficie couverte.

La demande de renouvellement devra être présentée au moins trois (03) mois avant l'expiration de
la période en cours.

Lors des renouvellements, la société «KALYAN Resources» paie de nouveau les frais
d'instructions, les droits fixes et les redevances superficiaires.

Article 6 : Pendant la durée du permis, la société «KALYAN Resources» est tenue d'effectuer les
travaux de recherche, objet du présent arrêté, et de respecter le programme d'engagement de
travaux et dépenses ayant accompagné la demande du permis.

Article 7: En application de l’article 16 du code minier, la société «KALYAN Resources» est
prioritaire pour l'obtention d'un permis d'exploitation, en cas de découverte d'un gisement
économiquement exploitable dans le périmètre de son permis.

Article 8: La société «KALYAN Resources» évitera au maximum tout impact préjudiciable à
l’environnement, notamment la pollution de la terre, de l'atmosphère, des eaux et le dommage ou
la destruction de la flore et/ou de la faune, conformément aux dispositions du code minier et de la
loi cadre sur l’environnement ainsi que de leurs textes d'application.

Article 9 : Le permis de recherche n’est ni divisible, ni amodiable, ni transmissible, ni susceptible
de mise en garantie. Il est, toutefois, cessible avec l'accord préalable du ministre chargé des Mines.

Article 10 : La société «XALYAN Resources» présente un rapport trimestriel de ses activités de
recherche au directeur général des Mines et de la Géologie.

Article 11: En cas de non avancement des travaux de recherche dans un délai d’un (01) an, le
ministre peut retirer le permis.

Article 12: Afin de respecter les principes et critères de l'initiative pour la transparence dans les
industries extractives (ITIE), la société «KALYAN Resources» fait certifier annuellement ses états
financiers par un commissaire aux comptes ou un auditeur assermenté et remplit les déclarations
de paiements à l'administration selon les formulaires de déclaration convenus par le comité de
pilotage de l'ITIE Togo.

Les états financiers et les déclarations de paiements à l'administration sont mis à la disposition du
réconciliateur dès qu'il en fait la demande.

Article 13: Au cas où l’activité principale de la société n'est pas l'extraction minière, il est fait
obligation à celle-ci de tenir une comptabilité analytique pouvant permettre de déterminer de

manière précise la part de sa contribution au secteur minier.

Article 14 : Le non-respect des dispositions des articles 12 et 13 du présent arrêté peut entraîner le
retrait du permis ou de l’autorisation par décision du ministre chargé des Mines.

Article 15 : Les infractions au code minier de la République togolaise sont punies, conformément
aux dispositions de l’article 58 dudit code.

Article 16 : Le directeur général des Mines et de la Géologie est chargé de l'application du présent
arrêté qui sera publié au Journal officiel de la République togolaise.

0 6 OCT 2017.

Lomé, le

Dèdèriwè ABLY-BIDAMON

Ampliations

PR/Cabinet .
PM/Cabinet.
SGG

MMÉ/ Cabinet.
Ministères concernés .
DGMG
JORT..
Domaines
Préfecture de Bassa
Société «KALYAN Resources»

BNDENDR

G

nhhme

